132 S.E.2d 681 (1963)
260 N.C. 348
James E. ATKINSON
v.
PILOT LIFE INSURANCE COMPANY.
No. 311.
Supreme Court of North Carolina.
October 16, 1963.
*682 Sasser & Duke, Goldsboro, for plaintiff appellee.
Taylor, Allen & Warren and J. H. Kerr, III, Goldsboro, for defendant appellant.
PER CURIAM.
The clear meaning of the unambiguous terms of the pertinent provisions of the policy purchased by plaintiff may be stated as follows: If insured is injured by accident and, on account of such injury and within thirty days from the date thereof, enters "a hospital providing twenty-four hours' nursing service and facilities for diagnosis and major surgery," defendant is obligated to pay ten dollars per day for each day insured is continuously confined in such hospital. See Parker v. Insurance Co., 259 N.C. 115, 130 S.E.2d 36.
Plaintiff was injured by accident on December 29, 1961. Beginning January 1, 1962, he was continuously confined in Wayne Memorial Hospital for eleven days and was paid $110.00 on account thereof. On May 6, 1962, nearly four months after his discharge on January 12, 1962, from Wayne Memorial Hospital, plaintiff entered Duke Hospital. Plaintiff's confinement in Duke Hospital was a new, separate and distinct period of hospital confinement for which no coverage is provided by plaintiff's policy.
Reversed.